DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 9-12, 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson US 2238266, and further in view of Simmonds US 8376421.  
*NOTE: Underlined text represents amended claim language. 

Regarding claim 1, Johnson teaches a latch mechanism for latching a door (1+25) or window panel to a frame (room), wherein the door or window panel comprises a front surface (front shown in fig.1), a back surface (opposing surface), and one or more edge surfaces (shown in fig. 2) extending between the front and back surfaces, the latch mechanism including 
a pair of first members (pair of 28)
a first (upper plate 28) of the pair of first members being located in an upper region (top of frame – fig.1, page 2, left column, lines 39-43) of either the door or window panel or the frame, and 
a second (lower plate 28) of the pair of first members being located in a lower region (bottom of frame, fig.1, page 2, left column, lines 39-43) of either the door or window panel or the frame; 
a pair of second members (pair of locking bar bolts 26), 
a first (upper 26) of the pair of second members being located in an upper region (see annotated figure & fig.1)  of the other of the door or window panel or the frame to the first of the pair of first members and 
a second (lower 26) of the pair of second members being located in a lower (see annotated figure & fig.1)  of the other of the door or window panel or the frame to the second of the pair of first members, 
each second member being movable between an unlatched position and a latched position wherein each second member is brought into abutment with, or close proximity to, one of the pair of first members (fig.1-4); and,
a controller (9,11,12) comprising a handle (9,11,12), 
wherein the second members are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (15,16,2), the linkage members comprising one or more cables (fig.1), and at least one linking arm (20),
wherein a locking member (2), being located in the upper region of the other of the door (see annotated figure, it is located in the upper region of the door) or window panel or the frame to the first of the pair of first members, or being located in the lower region of the other of the door or window panel or the frame to the second of the pair of first members, engages at least one of the second members (via other components) to prevent the at least one of the second members from moving from the latched position to the unlatched position, and one of the at least one linking arm actuates the locking member to disengage from (via movement of cables) the at least one of the second members,
wherein the latch mechanism is provided with a tension adjustment mechanism (32,31,30) adapted to adjust the tensions in the one or more linkage members, and 
wherein actuation of the controller results in moving each second member from the latched position to the unlatched position, wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, the slack in the linkage members is sufficient to allow movement of the second members towards the first members into the latched position. (page 1, col .2 lines 42- page 1 col. 1 line 3).
However, Johnson does not teach magnetic attraction, and therefore does not explicitly teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition,
the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position.
Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,
wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, (see abstract)
 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 2, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 1 wherein the first members are located on the frame and the second members are located on the door or window panel. (see Johnson, fig.1, page 2 col. 1 lines 31-43)

Regarding claim 3, Johnson further teaches the latch mechanism according to claim 2 , however, Johnson does not teach wherein the second members are magnetic rods, bars or bolts configured for mounting on or adjacent an upper and/or lower edge of the door or window panel. 
Simmonds teaches the latch mechanism wherein the second member are magnetic (has capability of magnetic attraction, therefore is considered ‘magnetic’, abstract) rods, bars or bolts configured for mounting on or adjacent an upper and/or lower edge of the door or window panel. (Simmonds fig.1-4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, wherein the second members are magnetic rods, bars or bolts configured for mounting on or adjacent an upper and/or lower edge of the door or window panel, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 4, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 2 wherein the second members are at least partially received in recesses (see fig.2, Johnson) within the door (25  is considered part of the door) or window panel when in the unlatched position. (Johnson, fig1-2)

Regarding claim 5, Johnson further teaches the latch mechanism according to claim 1, however, Johnson does not teach wherein the first members are ferromagnetic blocks mounted on the frame. 
Simmonds teaches the latch mechanism wherein the first member are ferromagnetic (NOTE: 116 is a magnetic, therefore it is capable of being ferromagnetic blocks because that can be considered a form of magnet) blocks mounted on the frame. (Simmonds col. 1 lines 9-15, fig. 1-5)
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, wherein the first members are ferromagnetic blocks mounted on the frame, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 6, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 1 wherein the controller comprises one or more handles, buttons, levers, dials or a combination thereof. (Johnson fig.1) 

Regarding claim 9, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 1, wherein the tension adjustment mechanism includes one or more tension adjustment members (32) that adjust the position of the at least one linking arm in order to increase or decrease the degree of slack between the linking arm and the second member (Johnson page 2 col. 1 lines 13-31,48-72)

Regarding claim 10, Johnson (in view of Simmonds) further teaches latch mechanism according to claim 1 further comprising a locking mechanism (Johnson 24, 22,23) located on an edge surface of the door or window panel. (Johnson fig.1-4)

Regarding claim 11, Johnson (in view of Simmonds) further teaches the latch mechanism according to claim 10 wherein the locking mechanism includes a key barrel (Johnson page 2 col. 1 lines 10-25) that extends into the door or window panel at an angle substantially perpendicular to the edge surface of the panel (Johnson fig.2).

Regarding claim 12, Johnson (in view of Simmonds) further teaches the latch mechanism wherein locking of the locking mechanism precludes the second members from moving between the unlatched position and the latched position. ( Johnson col.2  lines 10-20)
	

Regarding claim 14, Johnson teaches a door or window panel including a latch mechanism for securing the panel (1+25) to a frame (page 2 col. 1 lines 39-41), wherein the door or window panel comprises a front surface (front shown in fig.1), a back surface (opposing surface to front), and one or more edge surfaces (surface shown in fig.2) extending between the front and back surfaces, the latch mechanism including 
a pair of first members ( pair of 28), a first (upper plate 28) of the pair of first members being located in an upper region (top of frame, fig.1)  of either the door or window panel or the frame, and a second (lower plate 28) of the pair of first members being located in a lower region (bottom of frame, fig.1)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar bolts 26), a first (upper 26) of the pair of second members being located in an upper region (see annotated figure &  fig.1)  of the other of the door or window panel and a second (lower 26) of the pair of second members being located in a lower (see annotated figure & fig.1)  of the other of the door or window panel or the frame to the second of the pair of first members, each second member being movable between an unlatched position and a latched position (Fig.1); and,
a controller (9,11,12) comprising a handle (9,11,12), 
wherein each second member is brought into abutment with, or close proximity to one of the first members, (fig.1) 
wherein each second member are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (15,16,2), the linkage members comprising one or more cables (fig.1), and at least one linking arm (20),
wherein a locking member (2), being located in the upper region of the other of the door (see annotated figure, it is located in the upper region of the door) or window panel or the frame to the first of the pair of first members, or being located in the lower region of the other of the door or window panel or the frame to the second of the pair of first members,  engages at least one of the second members (via other components) to prevent the at least one of the second members from moving from the latched position to the unlatched position, and one of the at least one linking arm actuates the locking member to disengage from (via movement of cables) the at least one of the second members,
wherein the latch mechanism is provided with a tension adjustment mechanism (32,31,30) adapted to adjust the tensions in the one or more linkage members,
wherein actuation of the controller results in moving the second members from the latched position to the unlatched position.
wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement of the second members towards the first members into the latched position. (page 1, col .2 lines 42- page 1 col. 1 line 3).
However, Johnson does not teach magnetic attraction, and therefore does not explicitly teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction of one of the first members when the door or window panel is brought into a closed condition,
the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position.

Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,
wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, (see abstract)
 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 15, Johnson teaches a door or window assembly having a plurality of door or window panels (see fig.1), wherein at least one panel (1+25) includes a latch mechanism (24, 22,23) for securing the at least one panel (1+6) to a frame (page 2, col. 1 lines 39-43), wherein the door or window panel comprises a front surface (shown in fig.1), a back surface (opposing surface to front surface), and one or more edge surfaces (shown in fig.2) extending between the front and back surfaces, the latch mechanism including 
a pair of first members (pair of 28), a first (upper 28) of the pair of first members being located in an upper region (top of frame, fig.1)  of either the door or window panel or the frame, and a second (lower 28) of the pair of first members being located in a lower region (bottom of frame in fig.1)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar bolts 26), a first (upper 26) of the pair of second members being located in an upper region (see annotated figure & fig.1)  of the other of the door or window panel and a second (lower 26) of the pair of second members being located in a lower (see annotated figure & fig.1)  of the other of the door or window panel or the frame to the second of the pair of first members, each second member being movable between an unlatched position and a latched position (Fig.1); and,
a controller (9,11,12) comprising a handle (9,11,12), 
wherein each second member is brought into abutment with, or close proximity to one of the first members, (fig.1) 
wherein the second member is adapted to move from the unlatched position to the latched position to one of the first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (15,16,2), the linkage members comprising one or more cables (fig.1), and at least one linking arm (20),
wherein a locking member (2), being located in the upper region of the other of the door (see annotated figure, it is located in the upper region of the door) or window panel or the frame to the first of the pair of first members, or being located in the lower region of the other of the door or window panel or the frame to the second of the pair of first members,  engages at least one of the second members (via other components) to prevent the at least one of the second members from moving from the latched position to the unlatched position, and one of the at least one linking arm actuates the locking member to disengage from (via movement of cables) the at least one of the second members,
wherein the latch mechanism is provided with a tension adjustment mechanism (32,31,30) adapted to adjust the tensions in the one or more linkage members,
wherein actuation of the controller results in moving the second members from the latched position to the unlatched position.
wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement of the second members towards the first members into the latched position. (page 1, col .2 lines 42- page 1 col. 1 line 3).
However, Johnson does not teach magnetic attraction, and therefore does not explicitly teach: 
wherein the second member is adapted to move from the unlatched position to the latched position under a magnetic attraction to one of the first members when the door or window panel is brought into a closed condition,
the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position.
Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,
wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, (see abstract)
 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 16, Johnson in view of Simmonds further teaches door or window according to claim 15 wherein the door or window panels are sliding door or window panels or folding door or window panels. (Johnson. Page 1 , col 1 lines 1-10)



Claims 1, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson US 2238266, and further in view of Simmonds US 8376421.  

Regarding claim 1, Johnson teaches a latch mechanism for latching a door (1+25) or window panel to a frame (room), wherein the door or window panel comprises a front surface (font shown in fig.1), a back surface (opposing surface), and one or more edge surfaces (shown in fig. 2) extending between the front and back surfaces, the latch mechanism including 
a pair of first members (pair of 28)
a first (upper plate 28) of the pair of first members being located in an upper region (top of frame – fig.1, page 2, left column, lines 39-43) of either the door or window panel or the frame, and 
a second (lower plate 28) of the pair of first members being located in a lower region (bottom of frame, fig.1, page 2, left column, lines 39-43)  of either the door or window panel or the frame; 
a pair of second members (pair of locking bar bolts 26), 
a first (upper 26) of the pair of second members being located in an upper region (see annotated figure & fig.1)  of the other of the door or window panel or the frame to the first of the pair of first members and 
a second (lower 26) of the pair of second members being located in a lower (see annotated figure & fig.1)  of the other of the door or window panel or the frame to the second of the pair of first members, 
each second member being movable between an unlatched position and a latched position wherein each second member is brought into abutment with, or close proximity to, one of the pair of first members (fig.1-4); and,
a controller (9,11,12) comprising a handle (9,11,12), 
wherein the second members are adapted to move from the unlatched position to the latched position to the respective first members when the door or window panel is brought into a closed condition, (fig.1)
wherein each second member is coupled to the controller via one or more linkage members (15,16,2), the linkage members comprising one or more cables (fig.1), and at least one linking arm (20),
wherein a locking member (2) ), being located in the upper region of the other of the door (see annotated figure, it is located in the upper region of the door) or window panel or the frame to the first of the pair of first members, or being located in the lower region of the other of the door or window panel or the frame to the second of the pair of first members,  engages at least one of the second members (via other components) to prevent the at least one of the second members from moving from the latched position to the unlatched position, and one of the at least one linking arm actuates the locking member to disengage from (via movement of cables)  the at least one of the second members,
wherein the latch mechanism is provided with a tension adjustment mechanism (31,30) adapted to adjust the tensions in the one or more linkage members, and 
wherein actuation of the controller results in moving each second member from the latched position to the unlatched position, wherein slack is allowed to exist between the at least one linking arm and the second member when the second members are in the unlatched position such that, as the first and second members are brought into proximity with one another, the slack in the linkage members is sufficient to allow movement of the second members towards the first members into the latched position. (page 1, col .2 lines 42- page 1 col. 1 line 3).
However, Johnson does not teach magnetic attraction, and therefore does not explicitly teach: 
wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition,
the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position.
Simmonds teaches the concept of using magnetic attraction to bring a second member into a latch position due to slack created by the linkage member being a cable, specifically Simmonds teaches:
wherein the second member (71) are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members (14, magnet is 116) when the door or window panel is brought into a closed condition (abstract), 
the one or more linkage member (80) comprising one or more cables, and at least one linking arm,
wherein slack is allowed to exist between the at least one linking arm and the second member when the second member are in the unlatched position such that, as the first and second member are brought into proximity with one another, the slack between the at least one linking arm and the second member is sufficient to allow movement under magnetic attraction of the second member towards the first member into the latched position, (see abstract)
 (NOTE: Although Simmonds teaches the concept of a magnetic attraction to bring a singular second member into a latch position due to slack created by the linkage member being a cable, this concept may be applied to latch mechanisms with a pair of second members.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the latch mechanism of Johnson with the addition of the concept of magnetic attraction for locking bolts due to slack, specifically wherein the second members are adapted to move from the unlatched position to the latched position under a magnetic attraction to the respective first members when the door or window panel is brought into a closed condition, the slack in the linkage members is sufficient to allow movement under magnetic attraction of the second members towards the first members into the latched position, as taught by Simmonds, in order to provide a self-latching mechanism to operate automatically to prevent reopening without manual release (Simmonds, col. 1 lines 9-15)    

Regarding claim 13, Johnson (in view of Simmonds) further teaches latch mechanism according to claim 1 wherein the latch mechanism further includes one or more biasing members (Johnson 32) adapted to bias the second members (via the drum) into the unlatched position once the magnetic attraction between the first members and the second members is broken. (Johnson page 2, col.1 lines 55-72) 



Annotated Figure 




    PNG
    media_image1.png
    524
    539
    media_image1.png
    Greyscale




Response to Arguments 
Applicant’s arguments filed 06/22/2022 with respect to claim(s) 1-6, 9-16 have been considered but are not persuasive.
Regarding the locking member (drum, 2) of Johnson, the turning of the drum unlatches the bolts (second members), therefore, without the turning, the bolts cannot move to the unlatched position and therefore the recited locking member prevents movement of the second members to the unlatched position. Applicant argues on page 2 of the remarks, that the cables are not used to prevent the bolts from moving to the unlatched position however this is not disclosed in the claim disclosure. Applicant states that manual pulling of the cables will result in the unlatching of the bolts, however, that is not a stipulation in the claim disclosure -i.e. the claims do not recite that the locking member must prevent movement of the second member in the case of manual operation of the cable as well. Johnson’s drum does meet the limitations of the claims in the instance of no manual operation of the cable itself, the drum acts as a means to prevent the second members from moving from the latched to the unlatched position.  Furthermore, with regards to Johnson being more functionally complex or requiring more steps to open and close, it does not negate that Johnson teaches the presently claimed invention (in view of Simmonds). Rejection maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art related to latch mechanisms.
Related but not relied upon art: 
Schlack US 5375894
Patrick US 9428940
Hansen et al.  3953061
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675